JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 340'). It is
ORDERED AND ADJUDGED that the district court’s order filed July 13, 2011 entering judgment in favor of the Internal Revenue Service be affirmed. The district court correctly concluded that the agency conducted an adequate search in response to appellant’s document request submitted under the Freedom of Information Act (FOIA). “[I]t is long settled that the failure of an agency to turn up one specific document in its search does not alone render a search inadequate.” Iturralde v. Comptroller of Currency, 315 F.3d 311, 315 (D.C.Cir.2003). “Rather, the adequacy of a FOIA search is generally determined not by the fruits of the search, but by the appropriateness of the methods used to carry out the search.” Id. Moreover, the district court did not abuse its discretion in denying appellant’s request for discovery. See SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C.Cir.1991) (“This court will overturn the district court’s exercise of its broad discretion to manage the scope of discovery only in unusual circumstances.”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.